COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §

                                                  §           No. 08-13-00120-CV
 IN RE: TEXAS FARMERS
 INSURANCE COMPANY,                               §      AN ORIGINAL PROCEEDING
                          Relator.                §             IN MANDAMUS
                                                  §

                                                  §


                                  MEMORANDUM OPINION

       Relator, Texas Farmers Insurance Company, has filed a petition for writ of mandamus

against the Honorable Angie Juarez Barill, Judge of the 346th District Court of El Paso County

Texas. Relator asks the Court to issue a writ of mandamus requiring Respondent: (1) to vacate

her orders denying a plea in abatement and a motion to compel appraisal, as well as her orders

denying Relator’s motions to reconsider; and (2) to order appraisal and sever the extra-

contractual claims from the breach of contract claim, and/or abate the extra-contractual claims

until the breach of contract claim is fully resolved.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate
that there is no adequate remedy by appeal. In re Prudential Insurance Company of America,

148 S.W.3d at 135-36.     Based on the record before us, we conclude that Relator has not

established it is entitled to mandamus relief. Accordingly, the petition for writ of mandamus is

denied. See TEX.R.APP.P. 52.8(a).



October 18, 2013
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                             -2-